DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.


3.  Claims 22-41 are pending and under examination in the instant application.

4.  Claims 22-36 are under examination as they read on the following species: (i) the specific integrin binding peptide of SEQ ID NO: 1 targeting at least integrins αvβ3 and α5β1, (ii) a specific protein binding peptide of SEQ ID NO: 10 targeting VEGF, (iii) an orientation of C-terminus to N-terminus for the fusion protein, (iv) the fusion protein further comprises a linker between the Fc domain and the integrin binding peptide (see Applicant’s Remarks dated 5/23/2019, page 7).

Qy          1 GKECDCSSPENPCCDAATCKLRPGAQCGEELCCEQCKFSRAGKICRIPRGDMPDDRCTGQ 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GKECDCSSPENPCCDAATCKLRPGAQCGEELCCEQCKFSRAGKICRIPRGDMPDDRCTGQ 60

Qy         61 SADCPRYH 68
              ||||||||
Db         61 SADCPRYH 68


5.    claims 37-41 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

 
6.  Applicant’s IDS, filed 09/24/2020 and 3/012021, is acknowledged. 

  
7.  The specification is objected to under 37 CFR 1.821(d) for failing to provide a sequence identifier for each individual sequence.  The specification at [0047]-[0049] has described several amino acids sequences that each must have a sequence identifier.  Correction is required.


 
 
8. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 

9.  Claims 22 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ),  first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification as originally filed does not provide support for the invention as now claimed. This is a New Matter rejection for the following reasons:

 
The phrase “a disintegrin comprising an amino acid sequence having at least 85% sequence identify to SEQ ID NO: 1, wherein the amino acid sequence comprises the amino acid sequence of SEQ ID NO: 36 (KKARTIC) and the amino acid sequence of SEQ ID NO: 26 (ARGRGDNP) or SEQ ID NO: 25 (ARARGDNP)” claimed in claim 22 represents a departure from the specification and the claims as originally filed.  

Applicant’s amendment filed 03/01/2021 points to the specification at [0046] and [0086]-[0088] support for the newly added limitations “a disintegrin comprising an amino acid sequence having at least 85% sequence identify to SEQ ID NO: 1, wherein the amino acid sequence comprises the amino acid sequence of SEQ ID NO: 36 (KKARTIC) and the amino acid sequence of SEQ ID NO: 26 (ARGRGDNP) or SEQ ID NO: 25 (ARARGDNP)” as claimed in claim 22.  However, the specification does not provide a clear support for such limitation.   While the specification discloses ta disintegrin comprises an amino acid sequence with at least 85% sequence identify to the amino acid sequence of distingrins Rhodostomin of SEQ ID NO: 1,  however, the claim limits the 85% identity to positions 1-39 and 54-68 of SEQ ID NO: 1 (85% of 53 aa is up to 8 amino acid changes), while the specification discloses the 85% identify over the entire SEQ ID NO: 1 sequence (85% of 68 aa is up to 10 amino acids changes). The instant claims now recite limitations which were not clearly disclosed in the specification and recited in the claims as originally filed.

 

11.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


12.  Claims 22, 23, 25-28, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Patel S1. (Retina. 2009 Jun;29(6 Suppl):S45-8) in view of US 9,044,436  and  Emerson et al. (Clin. Ophthal., 2008) (see entire document) and Yao-Tsung Chang abstract (Doctoral Thesis, 1/1/2014) and/or US pat.10508137.

Patel teaches that vascular endothelial growth factor (VEGF) is an important mediator of angiogenesis in age-related macular degeneration (AMD) and is a validated therapeutic target. However, combination of anti-VEGF agents with complementary inhibition of other mediators of angiogenesis, such as platelet-derived growth factor and integrin alpha5beta1, may result in enhanced visual acuity. Other concomitant treatments, such as inhibitors of inflammation, may generate an even stronger barrier to the progression of AMD than that now observed in individuals receiving anti-VEGF therapies alone. Experimental studies are providing support for the general principles of combination treatment in AMD (abstract).  Patel teaches that many of the cellular effects of VEGF are duplicated downstream in the angiogenic cascade by the  interaction between the transmembrane integrin α5β1 receptor and its natural ligand, fibronectin. ln addition to VEGF, the interaction of integrin α5β1 with fibronecttin is critical to endothelial cell survival. Two studies have demonstrated that once neovascular tissue begins to grow, the extracellular matrix needs to adhere to the neovascular endothelial cells for them to survive. This suggests that integrin α5β1 activity is downstream from VEGF activity. Integrin α5β1 is also upregulated in tumor angiogenesis, but not in normal vasculature. Inhibiting the ligation of integrin α5β1 and fibronectin may disrupt the process of neovascularization, regardless of the upstream growth factor pathway (pages S45-S46).    Patel concluded that Despite their clinical benefit in AMD, anti-VEGF therapies are ineffective for regressing existing lesions. With better understanding of molecular signaling and pathogenic events in AMD, more complex regimens that act on additional signaling pathways may provide a more profound inhibition of the disease process. Some of the targets in early clinical trials include integrin α5β1, PGDF, and complement factor CS. Regardless of the activity of these agents relative to
anti-VEGF agents, it is likely that their role in AMD will be in some type of combination to inhibit more than one of the molecular processes that drive this disorder (page S47, under conclusion).

The reference teachings differs from the claimed invention only in the recitation of a fusion protein comprising an integrin binding peptide comprising disintegrin comprising an aminoa cid having SEQ ID NO: 1, wherein the amino acid sequence comprises the SEQ ID NO 36 and SEQ ID NO: 26/25, SEQ ID NO: 10 and a Fc domain in the claims. 

The `436 patent teaches and claims compositions and methods for the treatment of an angiogenesis-related eye disease comprising administering to a human in need thereof a rhodostomin variant comprising an amino acid sequence of SEQID NO: 15 (a human serum albumin(HSA) C34S variant joined to a rhodostomin variant protein 39SRAGKI45C46RIARLDDL53 . . . 65PRYH68) via a linker (G4S)3 to form a fusion protein, used to treat alpha-v-beta-3 integrin-associated diseases, wherein said angiogenesis-related eye disease is selected from the group consisting of age-related macular degeneration (AMD), diabetic retinopathy, corneal neovas cularizing diseases, retinal angiomatous proliferation, polypoidal choroidal vasculopathy, age-related ischaemia-induced neovascularizing retinopathy, retinopathy of prematurity, and high myopia (patented claim 1), further comprising administering to said human a therapeutically effective amount of another active agent (patented claim 6), wherein said another active agent is selected from the group consisting of VEGF antagonists, anti-angiogenesis agents, anti-inflammation agents, and steroids (patented claim 7), wherein said other active agent is administered concurrently with said rhodostomin variant (patented claim 8).


Emerson teaches the VEGF-trap comprising the human domain 2 of VEGFR1 and domain 3 of VEGFR2 soluble receptor fused to the human antibody Fc domain and a half-life prolonging domain (abstract; page 383-384; Table 1).  Emerson teach the method for the treatment of age-related macular degeneration (AMD) (abstract; page 377-383).  The VEGF-trap of Emerson comprises the human VEGF soluble domains.

Yao-Tsung Chang teaches rhodostomin (Rho) is a disintegrin containing C-terminal sequences 65P, 65PR, 65PRYH, 65PRNGLYG, and 65PRNPWNG (within the claimed 85% identity). The effect of C-terminal region on their integrin binding affinities was αIIbβ3 > αVβ3 > α5β1.  Our results demonstrated that the importance of the turn conformation in the RGDX
motif of integrin ligands for integrin recognition; and (4) Rho 39KKARTIC-AR48GRGDNP (claimed SEQ ID NO: 36 and 26)-65PRYH (KG) (claimed SEQ ID NO: 13 in the instant application and present in claimed SEQ ID NO: 12 + 15 + 16) and 39KKARTICAR-48GRGDNP (claimed SEQ ID NO: 36 and 26)-65PGLYG (KG-P) (within the claimed 85% identity) mutants exhibited lower αIIbβ3 integrin inhibitory activity. The inhibitory activities of platelet aggregation by KG and KG-P mutants were 56 and 384 times lower than that by Rho. X-ray structural analyses of KG and KG-P mutants showed that their C-terminal regions interacted with the RGD loop: the R56 residue interacted with the Y67 residue in KG mutant, and the D55 residue interacted with the L67 and Y68 residues as well as the R49 and N52 residues interacted with Y68 residue in KG-P mutant. They had relatively narrower RGD loop and different electrostatic surface in comparison with those of Rho. The docking experiments showed that the positive charge patch formed by the R46 and R66 residues of Rho had salt bridge interactions with the negative charge D159 on the insert-3 region of αIIb subunit. KG and KG-P mutants did not have the positive charge patch due to the lack of the R46 residue in KG mutant, and the lack of the R46 and R66 residues in KG-P mutant. These results suggested that this positive charge patch may be important for the interaction of integrin αIIbβ3 with disintegrins. Our results demonstrated that the RGD loop, the linker region, and C-terminus of disintegrins acted in a synergistic manner, resulting in their functional and structural differences in integrin binding (Thesis Abstract).

 patent teaches disintegrin variants specific to integrins αvβx and α5β1 (Table 13) including 39KKARTIC46ARGRGDNP-66YH (KG, AR-NP, the Rho variant of claimed SEQ ID NO: 16) and 39KKARTIC46ARGRGDNP-66WNDL (JG-WN, the Rho variant of claimed SEQ ID NO: 15) (see Table 13, Row 3 and 5). The `137 teaches that AR-NP significantly reduced the vessel sprouting (see FIG. 5)..  The `137 patent teaches and claims a disintegrin variant of rhodostomin comprising the amino acid sequence of SEQ ID NO: 1, comprising: a mutant RGD loop, wherein the amino acid sequence at positions 46 to 53 of SEQ ID NO: 1 is substituted with the amino acid sequence SEQ ID NO: 354 (RARGDNP), and a mutant linker, wherein the amino acid sequence at positions 39 to 45 of SEQ ID NO: 1 is substituted with the amino acid sequence SEQ ID NO: 313 (KKATIC), wherein the disintegrin variant has an increased selectivity for at least one of αvβ1, αvβ3, αvβ5, αvβ6, αvβ8 and α5β1 integrins over αIIbβ3 integrin as compared to wild-type rhodostomin having the amino acid sequence of SEQ ID NO: 1 (i.e., instant claim 25 and claimed the Rho sequence of SEQ ID NO: 17) (See issued claim 1).  The `137 patent the Rho variant of claims/published SEQ ID NO: 16/123, SEQ ID NO: 15/171 (issued claim 3).  The `137 patent teaches that that the disintegrin variants can be used for treatment and/or prevention of an angiogenesis-related eye disease, which includes, but is not limited to, age-related macular degeneration, diabetic retinopathy, corneal neovascularizing diseases, ischaemia-induced neovascularizing retinopathy, high myopia, and retinopathy of prematurity (col., 16, lines 1-13). 

The `137 publication teaches that SEQ ID NO: 123 and 170 (Claimed SEQ ID NO: 1 comprising Wild-type FSRAGKICRIPRGDMP substituted by FKKARTICARGRGDNP (SEQ ID NO: 36 and 26. 

Published SEQ ID NO: 174 comprising "Wild-type FSRAGKICRIPRGDMP substituted by FKKARTICARGRGDNP" and "Wild-type PRYH substituted by PRWNG"

Qy          1 GKECDCSSPENPCCDAATCKLRPGAQCGEGLCCEQCKF---------------DDRCTGQ 45
              ||||||||||||||||||||||||||||||||||||||               |||||||
Db          1 GKECDCSSPENPCCDAATCKLRPGAQCGEGLCCEQCKFKKARTICARGRGDNPDDRCTGQ 60

Qy         46 SADCPRYH 53
              ||||||::
Db         61 SADCPRWN 68

Published SEQ ID NO: 171 comprising  "Wild-type FSRAGKICRIPRGDMP substituted by FKKARTICARGRGDNP" and "Wild-type PRYH substituted by PRWNDL"

Qy          1 GKECDCSSPENPCCDAATCKLRPGAQCGEGLCCEQCKF---------------DDRCTGQ 45
              ||||||||||||||||||||||||||||||||||||||               |||||||
Db          1 GKECDCSSPENPCCDAATCKLRPGAQCGEGLCCEQCKFKKARTICARGRGDNPDDRCTGQ 60

Qy         46 SADCPRYH 53
              ||||||::
Db         61 SADCPRWN 68


Published SEQ ID NO: 123 and 170 are 100% identical to claimed SEQ ID NO: 13 and SEQ ID NO:16, 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to combine the VEGF-trap of Emerson and rhodostamin variants of the `137 patents and Yao-Tsung Chang to create a fusion protein in the treatment of AMD.  One of ordinary skill in the art would have created the fusion protein from the combination of Emerson and the `137 patents and Yao-Tsung Chang because each factor would create a combination therapy for the treatment of AMD which is the desire of both Emerson and the `137 patents and Yao-Tsung Chang.  Fusion of the VEGF-Trap and rhodostamin variants would result in inhibiting a selective integrin pathway (at least αvβx and α5β1) and an angiogenic pathway (VEGF) and their concurrently administration. The orientation of the fusion protein does not affect the function of the fusion protein and thus is designer choice to one of ordinary skill in the art.  One of ordinary skill in the art would orient the fusion protein VEGF-Trap-Fc-Rho because Emerson VEGF-trap is already oriented at the N-terminus of Fc.   The components of the fusion protein was well known for treatment of AMD as well the method of making the fusion protein to one of ordinary skill in the art.  The resultant combination of the VEGF-Trap-Fc-(G4S)3-Rho of the combined reference teachings would result in SEQ ID NOs:  15-17.

It is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose; idea of combining them flows logically from their having been individually taught in prior art.  In re Kerkhoven, 205 USPQ 1069, CCPA 1980. See MPEP 2144.06. Further, “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc. 550 U.S. 398, 416 (2007).

The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combine for their common known purpose. Section MPEP 2144.07.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


Applicant’s arguments, filed 03/01/2021, have been fully considered, but have not been found convincing.

 None of Patel, the ‘436 patent, Emerson, Chang and/or the ‘ 137 patent discloses or suggests the specific combination of the claimed disintegrin with the claimed VEGFR1/2 in a fusion protein. Even assuming the references taught the specific combination, which the references do not, a combination of the two components in two separate compositions is very different from a fusion protein of the two components. As known to those skilled in the art, it’s unpredictable whether the fusion would be stable, let alone be functional, when the two portions are fused together in one protein. Thus, the claimed invention is not prima facie obvious over the prior art.

Applicants' argument that as known those skilled in the art, it’s unpredictable whether the fusion would be stable, let alone be functional, when the two portions are fused together in one protein is not persuasive because it is merely attorney argument, unsupported by evidence of how  those of skill in the art would have considered the efficacy and efficiency of combining the claimed disintegrin with the claimed VEGFR1/2 in fusion protein. See Meitznerv. Mindick, 549 F.2d 775,782 (CCPA 1977) ("Argument of counsel cannot take the place of evidence lacking in the record."). Applicants do not explain why one skilled in the art reading the relied upon references would have been have discouraged from using fusing the claimed disintegrin with the claimed VEGFR1/2  when the prior art suggests that fusing the claimed disintegrin with the claimed VEGFR1/2 also treat AMD.

It is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose; idea of combining them flows logically from their having been individually taught in prior art.  In re Kerkhoven, 205 USPQ 1069, CCPA 1980. See MPEP 2144.06. Further, “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc. 550 U.S. 398, 416 (2007).

Only through innovative experimentation, inventors found that stable fusions as claimed can be made, see, e.g., fusions 1-4 as described in the Examples of the instant application and the fusion was more effective than the VEGF trap or the Fc-disintegrin variant alone in inhibiting angiogenesis at low concentration. As demonstrated by the previously submitted Declaration of Dr. Wu, filed September 24, 2020, the claimed fusion protein demonstrates unexpected superior results. As shown in Exhibit A and paragraph 6 of Dr. Wu’s declaration, the claimed fusion protein inhibited serum-induced tube formation (angiogenesis) more effectively than an anti-VEGF trap or a Fc-disintegrin alone, and the effect was greater than the sum of the individual components. As shown Exhibit B and paragraph 7 of Dr. Wu’s declaration, Fusion Protein 1 also more effectively inhibited fibrosis than an anti-VEGF monotherapy in an in vivo model of laser induced Choroidal CNV.

This is not found persuasive for the following reasons:
65-68 (PRYH).
GKECDCSSPENPCCDAATCKLRPGAQCGEGLCCEQCKFKKARTICARGRGDNPDDRCTGQSADCPRTH -SEQ 13 GKECDCSSPENPCCDAATCKLRPGAQCGEGLCCEQCKFSRAGKICRIPRGDMPDDRCTGQSADCPRYH SEQ-1
Importantly, Applicant fails to show what is unexpected about the inhibition both integrins αvβ3 and α5β1, and VEGF when using a fusion protein (SEQ ID NO: 16) that comprises an Rho mutant inhibitor of the integrings αvβ3 and α5β1 (SEQ ID NO: 13) fused to a VEGF inhibitor (SEQ ID NO: 10).
(b)    Dr. Wu declaration under 37 CFR §1.132, filed 09/24/2020, is insufficient to overcome the obviousness rejection for the following reason: The claims encompass a genus fusion proteins comprising up to 15% of Rho variants at positons 1-38 and 54-68 of SEQ ID NO: 1 including C-terminal variants, while the showing is limited to a species within the claimed genus wherein the species of SEQ ID NO: 16 comprises SEQ ID NO: 26 and 36  (39KKARTICARGRGDNP53) and PRYH. MPEP §716.02(d). The claimed genus encompass up to 8 amino acid modification in the Rho sequence, since that are 20 different naturally occurring amino acids, then the total claimed variants are 820 = 1,000,000,000,000,000,000 variants are claimed. Not all the combination would result in the superior anti-angiogenic and anti-fibrotic effects. There is no showing that other embodiments falling within the claim will behave in a similar manner.
Only Rho sequence of SEQ ID NO: 1 comprising  (39KKARTICARGRGDNP53) and PRYH (e.g.,  claimed SEQ ID NO: 16, (SEQ ID NO: 13, 10 and Fc) claimed in claims 24, 29, 32-36 have the claimed surprising unexpected results. 
Patel, the ‘436 patent, Emerson, Chang and/or the ‘137 patent, alone, or in combination fail to provide specific teaching that would have guided one of skill in the art to arrive at the specific fusion protein of the instant claims with a reasonable expectation of success. Applicant notes, “[T]o have a reasonable expectation of success, one must be motivated to do more than merely vary all parameters or try each of numerous possible choices until one possibly arrived at a successful result, where the prior art gave either no indication of which parameters were critical or no direction as to which of many possible choices is likely to be successful.” Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1365 (Fed. Cir. 2007) (quoting Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165 (Fed. Cir. 2006)). In order to have arrived at the presently claimed invention based on Patel, the ‘436 patent, Emerson, Chang and/or the ‘137 patent, one of ordinary skill in the art would have had to do just as the Federal Circuit warned against, i.e., “try each of numerous possible choices until one possibly arrived at a successful result.” This is at least because Patel, the ‘436 patent Emerson, Chang and/or the ‘137 patent fail to explicitly disclose, suggest, and/or exemplify a fusion protein, let alone, the specific fusion proteins as encompassed by the instant claims.
65P, 65PR, 65PRYH, 65PRNGLYG, and 65PRNPWNG (within the claimed at least 85% identity of SEQ ID NO: 1). The effect of C-terminal region on their integrin binding affinities was αIIbβ3 > αVβ3 > α5β1.  Their results demonstrated that the importance of the turn conformation in the RGDX motif of integrin ligands for integrin recognition; and (4) Rho 39KKARTIC-AR48GRGDNP (claimed SEQ ID NO: 36 and 26)-65PRYH (KG) (claimed SEQ ID NO: 13 in the instant application and present in claimed SEQ ID NO: 12 + 15 + 16) and 39KKARTICAR-48GRGDNP (claimed SEQ ID NO: 36 and 26)-65PGLYG (KG-P) (within the claimed 85% identity) mutants exhibited lower αIIbβ3 integrin inhibitory activity. Their results demonstrated that the RGD loop, the linker region, and C-terminus of disintegrins acted in a synergistic manner, resulting in their functional and structural differences in integrin binding (Thesis Abstract).

Further, the `137 patent teaches disintegrin variants specific to integrins αvβx and α5β1 (Table 13) including 39KKARTIC46ARGRGDNP-66YH (KG, AR-NP, the Rho variant of claimed SEQ ID NO: 16) and 39KKARTIC46ARGRGDNP-66WNDL (JG-WN, the Rho variant of claimed SEQ ID NO: 15) (see Table 13, Row 3 and 5). The `137 teaches that AR-NP significantly reduced the vessel sprouting (see FIG. 5)..  The `137 patent teaches and claims a disintegrin variant of rhodostomin comprising the amino acid sequence of SEQ ID NO: 1, comprising: a mutant RGD loop, wherein the amino acid sequence at positions 46 to 53 of SEQ ID NO: 1 is substituted with the amino acid sequence SEQ ID NO: 354 (RARGDNP), and a mutant linker, wherein the amino acid sequence at positions 39 to 45 of SEQ ID NO: 1 is substituted with the amino acid sequence SEQ ID NO: 313 (KKATIC), wherein the disintegrin variant has an increased selectivity for at least one of αvβ1, αvβ3, αvβ5, αvβ6, αvβ8 and α5β1 integrins over αIIbβ3 integrin as compared to wild-type rhodostomin having the amino acid sequence of SEQ ID NO: 1 (i.e., instant claim 25  and claimed the Rho sequence of SEQ ID NO: 17) (See issued claim 1).  The `137 patent the Rho variant of claims/published SEQ ID NO: 16/123, SEQ ID NO: 15/171 (issued claim 3).  The `137 patent teaches that that the disintegrin variants can be used for treatment and/or prevention of an angiogenesis-related eye disease, which includes, but is not limited to, age-related macular degeneration, diabetic retinopathy, corneal neovascularizing diseases, ischaemia-induced neovascularizing retinopathy, high myopia, and retinopathy of prematurity (col., 16, lines 1-13). 

The `137 publication teaches that SEQ ID NO: 123 and 170 (Claimed SEQ ID NO: 1 comprising Wild-type FSRAGKICRIPRGDMP substituted by FKKARTICARGRGDNP (SEQ ID NO: 36 and 26. 

Published SEQ ID NO: 174 comprising "Wild-type FSRAGKICRIPRGDMP substituted by FKKARTICARGRGDNP" and "Wild-type PRYH substituted by PRWNG"

Qy          1 GKECDCSSPENPCCDAATCKLRPGAQCGEGLCCEQCKF---------------DDRCTGQ 45
              ||||||||||||||||||||||||||||||||||||||               |||||||
Db          1 GKECDCSSPENPCCDAATCKLRPGAQCGEGLCCEQCKFKKARTICARGRGDNPDDRCTGQ 60


              ||||||::
Db         61 SADCPRWN 68

Published SEQ ID NO: 171 comprising  "Wild-type FSRAGKICRIPRGDMP substituted by FKKARTICARGRGDNP" and "Wild-type PRYH substituted by PRWNDL"

Qy          1 GKECDCSSPENPCCDAATCKLRPGAQCGEGLCCEQCKF---------------DDRCTGQ 45
              ||||||||||||||||||||||||||||||||||||||               |||||||
Db          1 GKECDCSSPENPCCDAATCKLRPGAQCGEGLCCEQCKFKKARTICARGRGDNPDDRCTGQ 60

Qy         46 SADCPRYH 53
              ||||||::
Db         61 SADCPRWN 68
Also see published SEQ ID NO:149, 172, 173, 165, 175, 148, 121, 146.

Published SEQ ID NO: 123 and 170 are 100% identical to claimed SEQ ID NO: 13 and SEQ ID NO:16, 


Emerson teaches the VEGF-trap comprising the human domain 2 of VEGFR1 and domain 3 of VEGFR2 soluble receptor fused to the human antibody Fc domain and a half-life prolonging domain (abstract; page 383-384; Table 1).  Emerson teach the method for the treatment of age-related macular degeneration (AMD) (abstract; page 377-383).  The VEGF-trap of Emerson comprises the human VEGF soluble domains.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to combine the VEGF-trap of Emerson and rhodostamin variants of the `137 patents and Yao-Tsung Chang to create a fusion protein in the treatment of AMD.  One of ordinary skill in the art would have created the fusion protein from the combination of Emerson and the `137 patents and Yao-Tsung Chang because each factor would create a combination therapy for the treatment of AMD which is the desire of both Emerson and the `137 patents and Yao-Tsung Chang.  Fusion of the VEGF-Trap and rhodostamin variants would result in inhibiting a selective integrin pathway (at least αvβx and α5β1) and an angiogenic pathway (VEGF) and their concurrently administration. The orientation of the fusion protein does not affect the function of the fusion protein and thus is designer choice to one of ordinary skill in the art.  One of ordinary skill in the art would orient the fusion protein VEGF-Trap-Fc-Rho because Emerson VEGF-trap is already oriented at the N-terminus of Fc.   The components of the fusion protein was well known for treatment of AMD as well the method of making the fusion protein to one of ordinary skill in the art.  The resultant combination of the VEGF-Trap-Fc-(G4S)3-Rho of the combined reference teachings would result in SEQ ID NOs:  15-17.





In addition to Patel, the ‘436 patent, Emerson, Chang and/or the ‘ 137 patent failing to disclose or suggest the instantly claimed fusion proteins, the number of choices possible from the options provided in the prior art is unlimited, and the prior art did not. provide a finite number of choices (e.g., working examples) to guide one of ordinary' skill in the art to arrive at the instantly claimed fusion proteins with a reasonable expectation of success without undue experimentation. See, e.g., Takeda Chemical Industries, Ltd. v. Alphapharm Ply., Ltd., 492 F.3d 1350 (Fed. Cir. 2007). A person skilled in the art would have to take each individual component, described in Patel, the ‘436 patent, Emerson, Chang and/or the ‘137 patent and sift through the numerous possible choices of each individual component and how to combine each individual component to arrive at the instantly claimed fusion proteins. If it were as simple as combining two compositions to form a third composition for the same use, as suggested by the Examiner, a person skilled in the art would not have proceeded to prepare and test the instantly claimed fusion proteins, which, as indicated by Dr. Wu’s declaration, at paragraphs 6-7, provide surprising and unexpected results.

However, it appears that Applicant’s  claims suffer from the same unlimited number of variation, 1,000,000,000,000,000,000 (820) Rho variants comprising the claimed SEQ ID NO: 36 and 26/25. If the specification is enabling, the prior art is also enabling, and if the prior art is not enabling, neither is the specification. The burden is thus placed on Applicants, and properly so, to point out how the teachings of the specification go beyond those of the prior art.  Importantly, obviousness does not require absolute predictability but only the reasonable expectation of success. See In re Merck and Company Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); and In re O'Farrell, 7 USPQ2d 1673 (Fed. Cir. 1988). MPEP 2143.02. Kubin stated that, "[r]esponding to concerns about uncertainty in the prior art influencing the purported success of the claimed combination, this court [in O 'Farrell] stated: '[o]bviousness does not require absolute predictability of success.., all that is required is a reasonable expectation of success."' In re Kubin, 561 F.3d 1351, 1360 (Fed. Cir. 2009) (citing In re O'Farrell, 853 F.2d 894, 903-904 (Fed. Cir. 1988)). Applicants have not established, with sufficient evidence, that the combination would have been unreasonable. 

13.  Claims 24, 29 and 32-36 are not included in the 103 rejection in view of the Wu declaration under 37 CFR ¶1.132, filed 9/24/2020, in particular the claimed fusion proteins, fusion protein 1 (an Fc-Fusion protein of an VEGF Trap and distintrin Variant KG, (claimed SEQ ID NO: 16, (SEQ ID NO: 13-SEQ ID NO: 10-Fc) have superior anti-angiogenic and anti-fibrotic effects compared to the individual components that are more than the sum of the parts.  


14.  Claims 24 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.
15.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
16.  Claims 22-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-26, 28, 31-36, 38,  and 41 of copending Application No. 16803561 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the fusion protein  comprising the idisntegrin bidnign to integrin αvβx or α5β1, VEGF and Fc claimed of the `561 applicant render anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


17.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 21 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644